DETAILED ACTION
This Office Action is in response to the communication filed on 11/06//2020. 
Current status of the claims:
Claims 16-27, 29-33, 37-38, 40-44, 49-50 and 52-56 are previously cancelled.
Claims 1-15, 28, 34-36, 39, 45-47, and 51 were previously presented and rejected.
Claims 1-15, 28, 34-36, 39, 45-48, and 51 are presently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Information Disclosure Statement
The information disclosure statement (IDS) filed 10/26/2020, has been acknowledged and considered by the examiner. English language translation (by Google) of the Non-patent literature (NPL) cited in the IDS is considered. Initialed copy of the PTO-1449 is included in this correspondence.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed Nov. 6, 2020. By this amendment, claims 1, 4, 6-15, 28, 34-35, 45-47 and 51 have been amended. Also, claims 1, 23, 28, 34, 39, 45, 47-48 and 51 have been amended to address the claims rejection under 35 USC § 112 (b) set forth in the Office Action of 08/06/2020. In view of the claims amendment,  the rejection to the claims  to the claims under 35 USC § 112 (b) has been withdrawn.
Response to Double Patenting Rejection
Claims 1-15, 28, 34-36, 39, 45-48, and 51 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 23-31 of US. Patent No. 10547362, as set forth in said Office Action. In reply to the Double Patenting Rejection, the Applicant stated “Applicants do not necessarily agree with or acquiesce to the Examiner's comments regarding the  In view of this statement, the rejection of claims 1-15, 28, 34-36, 39, 45-48, and 51 on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 23-31 of US. Patent No. 10547362,  is maintained and is restated below.

Response to Claim rejections under 35 USC 103 
Applicants’ Remarks Made in an Applicants Arguments/Remarks filed in reply to the Non-Final Office Action of August 6, 2020, with regard to the claims rejection under  35 U.S.C. 103 as being unpatentable over NTT DOCOMO and Kang (US20160072572) has been fully considered, but they are not persuasive.  Firstly, the amendment, specifically, to independent claims 1 and 28 include new feature which is not in the previously rejected claim. Further, the amendment to the claim is the result of prior art reference/s and, thus, do narrow the scope of the claim.  As such, the applicant’s arguments/remarks with the new feature which was not in the previously rejected claim is considered moot. Secondly, the Applicant contended (e.g. REAMARKS, Page 11-12) the “NTT DOCOMO does not disclose, teach, or suggest “transmitting, by the wireless device, a first signal of a first type using a first transmitter configuration based on a first quasi co-location (QCL) assumption associating the first signal with a first reference signal received by the wireless device” and "transmitting, by the wireless device, a second signal of a second type using a second transmitter configuration based on a second QCL assumption associating the second signal with a second reference signal received by the wireless device, the second type being different from the first type," as recited in currently amended claim 1. This contention of the Applicant is respectfully traversed by the Examiner, because  the cited prior art does teach or suggest the invention as a whole, specifically the above listed subject matter as recited in the amended claim 1 and somehow similarly recited in claim 28. For Example, NTT DOCOMO transmitting by the wireless device (e.g. Fig. 1), a first signal of a first type using a first transmitter configuration based on a first quasi co-location (QCL) assumption associating the first signal with a first reference signal received by the wireless device 

Double Patenting Rejection
The following claims are objected to because of the following informalities: The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-15, 28, 34-36, 39, 45-48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 23-31 of US. Patent No. 10547362. . 
The following table illustrates the conflicting claim pairs:

16/794450
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
28
34
35
36
39
45
46
47
48
51
US PAT No. 10615859
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
23
24
25
26
27
28
29
30
31
31


And, the following table illustrates the limitations of independent claim 1 of the present application when compared against the limitations of independent claim 1 of conflicting US Patent No. 10547362.  The similarities are underlined for purposes of clarity.

Claims of 16/794450

1. A method performed by a wireless device in a wireless communications system, comprising: 

transmitting, by the wireless device, a first signal of a first type using a first transmitter configuration based on a first quasi co-location (QCL) assumption associating the first signal with 
a first reference signal received by the wireless device; and 

transmitting, by the wireless device, a second signal of a second type using a second transmitter configuration based on a second QCL assumption associating the second signal with a second reference signal received by the wireless device
Claims of US10615859

1.  A method performed by a wireless device in a wireless communications system, comprising: 

transmitting, by the wireless device, a first signal of a first type using a first transmitter configuration based on a first quasi co-location (QCL) assumption associating the first signal with 
a first reference signal received by the wireless device; and 

transmitting, by the wireless device, a second signal of a second type using a second transmitter configuration based on a second QCL assumption associating the second signal with a second reference signal received by the wireless device,

 wherein the second type is different from the first type, wherein the first QCL assumption is a spatial relation between the first reference signal received by the wireless device and transmission of the first signal of the first type by the wireless device, and wherein the second QCL assumption is a spatial relation 



Based on above comparison, it is clear that although the conflicting claims are not identical, they are not patentably distinct from each other because 1) the Independent claim in instant invention is broader than their conflicting claims in scope wherein the claimed features, including concepts, structure and functional details are all substantially the same or similar to the relevant teachings in their conflicting claims, and 2) the differences, if any, between the conflicting claims are only in wordings that do not change the concept, structure and/or functional details. Thus, it is noted that allowing instant invention would result in an unjustified or improper time wise extension of the "right to exclude" grated by a patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9, 12, 14-24, 28, 34-36, 39, 45-48, 51 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO ET AL: "VIEWS ON BEAM MANAGEMENT FRAMEWORK", 3GPP DRAFT; R1-1702798 BEAM MANAGEMENT_V2, February 2017	

RE claims 1, and 28, NTT DOCOMO et al. (“NTT DOCOMO”, hereinafter) discloses a method performed by a wireless device in a wireless communications system (e.g. Fig. 1 of NTT DOCOMO), comprising:
transmitting by the wireless device (e.g. Fig. 1 of NTT DOCOMO), a first signal of a first type using a first transmitter configuration based on a first quasi co-location (QCL) assumption associating the first signal with a first reference signal received by the wireless device (e.g. NTT DOCOMO, page 4, section 3, fig. 1: This information corresponds to a spatial QCL assumption between DL RS antenna ports used for beam measurement and DM-RS ports. Taking Fig. 1 as an example, BPLs B2-b2, B3-b3 and B3-b2 are available at TRP. If a DMRS port is quasi- co-located with B2 and B3 (associated with CSI-RS ports), UE will receive the corresponding DMRS and data using Rx beam b2, if UE specific search space is intended, UE-specific higher layer signaling such as RRC and MAC layer signaling will be used. In this case, the DL RS used for spatial QCL assumption would be CSI-RS); and 
transmitting by the wireless device (e.g. Fig. 1 of NTT DOCOMO) a second signal of a second type using a second transmitter configuration based on a second QCL assumption  associating the second signal with a second reference signal received by the wireless device (e.g. NTT DOCOMO, page 4, section 3, fig. 1: In addition, there are other cases where DMRS port #0 is quasi-co-located with B2 and DMRS port #1 is quasi co-located with B3. Any beam indication may not be needed if the UE knows it uses both DMRS ports and if UE-specific search space is intended, UE-specific higher layer signaling such as RRC and MAC layer signaling will be used. In this case, the DL RS used for spatial QCL assumption would be CSI-RS) the first signal is represented by the DMRS over the Beam-Pair-Link (BPL) B2-b2, and that the first transmitter configuration is represented by BPL B2-b2 itself (linked to a beam direction, as shown in Fig.1), the second type being different from the first type (e.g. NTT DOCOMO, page 4, section 3, fig. 1: the first signal is represented by the CSI-RS associated with B2, and the second signal is represented by the DMRS linked to a beam direction, as shown in Fig.1, thus the second signal of second type is different from the first signal of first type).
NTT DOCOMO in that NTT DOCOMO does not explicitly teaches or suggests claim feature/s: a first signal of a first type using a first transmitter configuration; a second signal of a second type using a second transmitter configuration, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, NTT DOCOMO discloses – the first signal is represented by the DMRS over the Beam-Pair-Link (BPL) B2-b2, and that the first transmitter configuration is represented by BPL B2-b2 itself (linked to a beam direction, as shown in Fig.1) and the first reference signal is represented by the CSI-RS associated with B2, which is implicitly received by the wireless device. Further, the second signal is represented by the DMRS over the Beam-Pair Link (BPL) B3-b3, the second transmitter configuration is represented by BPL B3-b3 itself (linked to a beam direction, as shown in Fig.1) and the second reference signal is represented by the CSI-RS associated with B3, which is implicitly received by the wireless device. Hence the prior art includes each claims feature, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual recitation of the features in a single prior art reference. it is therefore obvious and well within the level of a person of ordinary skill in the art to identify the recited claims features method and wireless device .Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device / method disclosed by NTT DOCOMO with Kang’s teaching of the second signal is a physical random access channel (PRACH) signal. In combination, NTT DOCOMO is not altered in that NTT DOCOMO continues determining transmitter and receiver configurations for a wireless device. 

RE claim 2, NTT DOCOMO discloses the method of claim 1, wherein the first reference signal is a broadcasted reference signal and the second reference signal is a user equipment (UE)- specific configured reference signal (e.g. NTT DOCOMO, page 4, section 3, fig. 1, provided by broadcasted reference signal and a user equipment (UE)- specific search space signal).

(e.g. NTT DOCOMO, page 4, section 3, fig. 1, … in a synchronization signal (SS- block) and … is a channel state information reference (CSI-RS) signal).

RE claim 4, NTT DOCOMO discloses the method of claim 1, wherein the first signal of the first type is a common signal and the second signal of the second type is a user equipment (UE)-specific signal (e.g. NTT DOCOMO, page 4, section 3, fig. 1, … is a common signal and … is a user equipment (UE)-specific signal).
.
RE claim 5, NTT DOCOMO discloses the method of claim 1, wherein the first and second signals are user equipment (UE) specific signals (e.g. NTT DOCOMO, page 4, section 3, fig. 1, signaling method would be different depending on the purpose. if UE-specific search space is intended, UE-specific higher layer signaling will be used).

RE claim 6, NTT DOCOMO discloses the method of claim 1, wherein the first reference signal is a reference signal in a preferred synchronization signal (SS) block and the first signal of the first type is a common search space or a group common search space of a physical downlink control channel (PDCCH) (e.g. NTT DOCOMO, page 4, section 3, fig. 1, …. is a reference signal in synchronization (SS- block) and a common signal …of a physical downlink control channel (NR-PDCCH).

RE claim 7, NTT DOCOMO discloses the method of claim 1, where in the first reference signal is a reference signal in a preferred synchronization signal (SS) block and the first signal of the first type is a user equipment (UE) specific search space of a physical downlink control channel (PDCCH) (PDCCH) (e.g. NTT DOCOMO, page 4, section 3, fig. 1, …. is a reference signal in synchronization (SS- block) and a user equipment (UE) specific search space …of a physical downlink control channel (NR-PDCCH).

RE claim 8, NTT DOCOMO discloses the method of claim 1, wherein the second reference signal is a channel state information reference signal (CSI-RS) and the second signal of the second type is a demodulation reference signal (DMRS) for a user equipment (UE) specific search space of a physical downlink control channel (PDCCH) (e.g. NTT DOCOMO, page 4, section 3, fig. 1 … a DM-RS for UE specific search space of a PDCCH).

RE claim 9, NTT DOCOMO discloses the method of claim 1, wherein the second reference signal is a channel state information reference signal (CSI-RS) and the second signal of the second type is a user equipment specific search space of a physical downlink control channel (PDCCH) (e.g. NTT DOCOMO, page 4, section 3, fig. 1, …. is a CSI-RS and …of a physical downlink control channel (NR-PDCCH).

RE claim 12, NTT DOCOMO discloses the method of claim 1, wherein the second reference signal is a channel state information reference signal (CSI-RS) and the second signal of the second type is a physical downlink shared channel (PDSCH) (e.g. NTT DOCOMO, page 3, page 4, section 3, fig. 1, …. is a physical downlink shared channel (PDSCH).

RE claim 14, NTT DOCOMO discloses the method of claim 1, wherein the first receiver configuration corresponds to a beam direction used to receive the first reference signal (e.g. NTT DOCOMO, page 4, section 3, fig. 1, "In addition, there are other cases where DMRS port #0 is quasi-co-located with B2 and DMRS port #1 is quasi co-located with B3 (Any beam indication may not be needed if the UE knows it uses both DMRS ports) if UE-specific search space is intended, UE-specific higher layer signaling such as RRC and MAC layer signaling will be used. In this case, the DL RS used for spatial QCL assumption would be CSI-RS").

RE claim 15, NTT DOCOMO discloses the method of claim 1, wherein the second transmitter configuration corresponds to a beam direction used to receive the second reference signal (e.g. NTT 

RE claims 16 - 27. (Cancelled)

RE claims 29.-33.  (canceled) 
 
RE claims 34, 39, 45 and 51, NTT DOCOMO discloses a method performed by a wireless device and a network node in a wireless communications system,  (e.g. Fig. 1 of NTT DOCOMO), comprising: at least one processor and a memory, the memory comprising instructions executable by the at least one processor whereby the wireless device and the network node, configured (e.g. Fig. 1 of NTT DOCOMO) to:
obtaining, by the wireless device and the network node (e.g. Fig. 1 of NTT DOCOMO), a particular one of a plurality of quasi co-location (QCL) assumptions associating a certain reference signal reception by the wireless device with a transmission of a signal of a certain type by that wireless device (e.g. NTT DOCOMO, page 4, section 3, fig. 1, "This information corresponds to a spatial QCL assumption between DL RS antenna ports used for beam measurement and DM-RS ports. Taking Fig. 1 as an example, BPLs B2-b2, B3-b3 and B3-b2 are available at TRP. If a DMRS port is quasi- co-located with B2 and B3 (associated with CSI-RS ports), UE will receive the corresponding DMRS and data using Rx beam b2, if UE specific search space is intended, UE-specific higher layer signaling such as RRC and MAC layer signaling will be used. In this case, the DL RS used for spatial QCL assumption would be CSI-RS"); and 
transmitting or receiving by the wireless device (e.g. Fig. 1 of NTT DOCOMO) a signal of a certain type using a transmitter or receiver configuration based on a second QCL assumption that associates that signal with a reference signal received by the wireless device (e.g. NTT DOCOMO, page 4, section 3, fig. 1, "In addition, there are other cases where DMRS port #0 is quasi-co-located with B2 and DMRS port #1 is quasi co-located with B3 (Any beam indication may not be needed if the UE knows it uses both DMRS ports) if UE-specific search space is intended, UE-specific higher layer 
. The subject matter of claims 1 and 28 differs from NTT DOCOMO in that NTT DOCOMO does not explicitly teaches or suggests claim feature/s: a first signal of a first type using a first transmitter or receiver configuration; a second signal of a second type using a second transmitter or receiver configuration, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, NTT DOCOMO discloses – the first signal is represented by the DMRS over the Beam-Pair-Link (BPL) B2-b2, and that the first transmitter or receiver configuration is represented by BPL B2-b2 itself (linked to a beam direction, as shown in Fig.1) and the first reference signal is represented by the CSI-RS associated with B2, which is implicitly received by the wireless device. Further, the second signal is represented by the DMRS over the Beam-Pair Link (BPL) B3-b3, the second transmitter or receiver configuration is represented by BPL B3-b3 itself (linked to a beam direction, as shown in Fig.1) and the second reference signal is represented by the CSI-RS associated with B3, which is implicitly received by the wireless device. Hence the prior art includes each claims feature, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual recitation of the features in a single prior art reference. it is therefore obvious and well within the level of a person of ordinary skill in the art to identify the recited claims features method and wireless device .Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device / method disclosed by NTT DOCOMO with Kang’s teaching of the second signal is a physical random access channel (PRACH) signal. In combination, NTT DOCOMO is not altered in that NTT DOCOMO continues determining transmitter and receiver configurations for a wireless device. 

RE claim 35, NTT DOCOMO discloses the method of claim 34, wherein said obtaining includes: receiving, from a network node, an indication of the particular one of the plurality of QCL assumptions (e.g. NTT DOCOMO, pages 3-4, section 3, fig. 1… corresponds to a beam direction indication used to receive the first reference signal).

 RE claim 36, NTT DOCOMO discloses the method of claim 35, wherein the indication includes a subset of QCL parameters (e.g. NTT DOCOMO, pages 3-4, section 3, fig. 1 … receiving, from a network node, an indication of the QCL assumptions including subsets of QCL parameters).
 
RE claims 37-38.  (Canceled) 
 
RE claims 40.-44.  (Canceled) 
 
RE claim 46, NTT DOCOMO discloses the method of claim 45, wherein said obtaining includes: determining the one of the plurality of QCL assumptions for the wireless device (e.g. NTT DOCOMO, pages 3-4, section 3, fig. 1 … the QCL assumption includes one of the plurality of QCL assumptions such as  spatial relation between a reference signal reception by a wireless device and a transmission of a signal).

RE claim 47, NTT DOCOMO discloses the method of claim 45, further comprising: receiving, by the network node, from the wireless device, the signal of the certain type that is associated according to the particular one of the plurality of QCL assumptions with the certain reference signal transmitted by the network node to the wireless device (e.g. NTT DOCOMO, pages 3-4, section 3, fig. 1 … beam reporting based on the obtained QCL assumption between a reference signal reception by a wireless device and a transmission of a signal).

RE claims 49-50.  (Canceled) 
 
RE claims 52.-56.  (Canceled) 

Claims 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO in view of US20160072572 to Kang et al. (“Kang”)

RE claim 10, NTT DOCOMO discloses the method of claim 1, wherein the second reference signal is a reference signal (RS) in a preferred synchronization signal (SS) block (e.g. NTT DOCOMO, page 4, section 3, fig. 1, …. is a reference signal in synchronization (SS- block) and a common signal …of a physical downlink control channel (NR-PDCCH).
NTT DOCOMO does not explicitly disclose the second signal of the second type is a physical random access channel (PRACH) signal or a beam failure recovery signal. However Kang teaches or suggests, in the same field of endeavor, the feature: the second signal is of the second type a physical random access channel (PRACH) signal or a beam failure recovery signal (…is a physical random access channel (PRACH) signal (see Para [0046] of Kang). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device / method disclosed by NTT DOCOMO with Kang’s teaching of the second signal is a physical random access channel (PRACH) signal. In combination, NTT DOCOMO is not altered in that NTT DOCOMO continues determining transmitter and receiver configurations for a wireless device. Therefore one of ordinary skill in the art, such as an individual working in the field of impulsive noise detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claims 11 and 13, NTT DOCOMO discloses the method of claim 1, wherein the second reference signal is a channel state information reference signal (CSI-RS) (e.g. NTT DOCOMO, page 4, section 3, fig. 1… is a CSI-RS signal)
NTT DOCOMO does not explicitly disclose the second signal of the second type is a physical uplink shared channel (PUSCH) signal. However Kang teaches or suggests, in the same field of 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless device / method disclosed by NTT DOCOMO with Kang’s teaching of the second signal of the second type is a physical uplink shared channel (PUSCH) signal. In combination, NTT DOCOMO is not altered in that NTT DOCOMO continues determining transmitter and receiver configurations for a wireless device. Therefore one of ordinary skill in the art, such as an individual working in the field of impulsive noise detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632                                                                                                                                                                                                        2/10/2021